Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Desrochers et al. (US 20070082601 A1) teaches controlling ventilation of a space to control the level of carbon dioxide in the space to be in a healthy range.. If the level of carbon dioxide reaches above healthy range (threshold) perform air change a predetermined rate to bring down the level of carbon dioxide with in the healthy range (below threshold) and track the rate of air change performed to maintain the carbon dioxide level with a safe level to maintain indoor air quality as mentioned in [0088], [0089], [0077], [0098], [0082] and [0085]. However Desrochers does not teach the amended portion - assessing air change rate and difference between first measured and adjusted carbon dioxide levels to provide an assessment of overall metabolic rate for multiple users or single user. 
Note: Support for the amendment is found on the specification of the application in page 9 lines 4-9 and in page 16 lines 5-10 and 25-30.

Kitagawa et al. (US 20210215377 A1) teaches ventilation control apparatus that perform ventilation to maintain air quality of a space. It teaches based on change in ventilation volume (rate of air change) in a room, the metabolism of a person inside room is calculated as mentioned in [0101], [0104] and [0098]. However Kitagawa does not teach the amended portion that is to calculate metabolic rate of a person based on both change in rate of air change and difference in first measured and adjusted carbon dioxide levels.
Newly found reference Kutt et al. ( US 20020035927 A1) teaches a system and method maintain healthy range of oxygen and carbon dioxide in a place by controlling ventilation of the space. The difference between first measured carbon dioxide and adjusted carbon dioxide levels is tracked but the rate of air change is not tracked and difference between first measured carbon dioxide and adjusted carbon dioxide levels are not related to metabolism to a person inside the space. 
Newly found reference Spiegel et al. (US 20060199518 A1) teaches a method for adjusting air quality in a room my varying oxygen and carbon dioxide levels inside the room using ventilation. However rate of air changes performed are not tracked and does not teach to calculate metabolic rate of a person based on both change in rate of air change and difference in first measured and adjusted carbon dioxide levels.
As neither in combination nor individually Desrochers et al., Kitagawa et al., Kutt et al., Spiegel and any other cited prior arts of record teach the independent claims 1, 8 and 15 as a whole. Therefore neither in combination nor individually Desrochers et al., Kitagawa et al., Kutt et al., Spiegel and any other cited prior arts of record teach an integrated method for assessing metabolic rate and maintaining indoor air quality comprising: a) assessing room occupancy with at least one physical sensor; b) setting an actuated ventilation system to a constant CO2 level in a predetermined healthy range, where the actuated ventilation system includes at least one CO2 sensor;
c) operating the actuated ventilation system to set a first air ventilation rate; d) operating the at least one CO2 sensor to measure a first measured CO2 level; e) determining if the first measured CO2 level is in a predetermined healthy range, if not then further actuating the actuated ventilation system to set a second air ventilation rate to drive an adjusted CO2 level into the predetermined healthy range; f) operating the at least one CO2 sensor to measure the adjusted CO2 level; and g) operating the actuated ventilation system to determine if the adjusted CO2 level is at the predetermined healthy range and if it is then determining the setting of change of air ventilation rate (L1ACH), otherwise repeating acts f)-g); h) assessing air change rate; and i) operating a processor to provide, based on a difference between the adjusted CO2 level and the first measured CO2 level, an assessment of overall metabolic rate for multiple users an individual assessment of an individual's metabolic rate for a single user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115